Senter v. Senter                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-117-CV

     RICHARD STEVEN SENTER, INDIVIDUALLY 
     AND AS EXECUTOR OF THE ESTATE OF R.M. SENTER,
      DECEASED, ET AL.,
                                                                                              Appellants
     v.

     R.M. SENTER, III AND DONALD F. SENTER 
     AND THE MATTER OF THE GUARDIANSHIP OF EDITH 
     MEIER SENTER, ET AL.,
                                                                                              Appellees
 

From the 77th District Court
Freestone County, Texas
Trial Court # 95-029-A
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Richard Senter appeals from the court's denial of his motion for a summary judgment.  The
transcript was filed in this court on June 10, 1996.  Tex. R. App. P. 54(a).  Although his brief was
due on July 10, no appellant's brief has been filed.  Id. 74(k).  Appellate Rule 74(l)(1) provides:
Civil Cases.  In civil cases, when the appellant has failed to file his brief in the time
prescribed, the appellate court may dismiss the appeal for want of prosecution, unless
reasonable explanation is shown for such failure and that appellee has not suffered
material injury thereby.  The court may, however, decline to dismiss the appeal,
whereupon it shall give such direction to the cause as it may deem proper.
Id. 74(l)(1).
      More than thirty days have passed since Senter's brief was due.  We notified him of this
defect by letter on July 18.  Id. 60(a)(2), 83.  He has not responded to our letter showing grounds
for continuing the appeal nor has he provided a reasonable explanation for failing to file a brief. 
Therefore, this appeal is dismissed for want of prosection.  Id. 74(l)(1).
                                                                               PER CURIAM

Before   Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed for want of prosecution
Opinion delivered and filed August 14, 1996 
Do not publish